Conviction for burglary; punishment, nine years in the penitentiary.
The facts in this case are amply sufficient to justify the conclusion of the jury. There are no bills of exception appearing in the record. All matters of procedure upon the trial of this appellant appear to have been regular.
We find in this record evidences of an effort on the part of appellant in vacation to secure her release by habeas corpus, the record concerning which question has no place in the appeal from the result of a trial and conviction of this appellant. The effort of appellant set forth in her habeas corpus papers is fully disposed of by what we have said in our *Page 153 
opinion in cause No. 18096, Haile v. State, this day handed down,* in discussing appellant's motion in that case to quash the indictment.
The judgment of the trial court is affirmed.
Affirmed.
MORROW, P. J., absent.
* (See Haile v. State under date June 24, 1936).